                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

WALTER CHRUBY                             :

                  Plaintiff               :     CIVIL ACTION NO. 17-1631

        v.                                :           (MANNION, D.J.)
                                                     (SAPORITO, M.J.)
KIRK BEARJAR, et al.                      :

                 Defendants               :

                                 MEMORANDUM

        Presently before the court is a motion for preliminary injunction (Doc. 30)

filed by the plaintiff, Walter Chruby (“Chruby”). For the reasons set forth below,

Chruby’s motion will be DENIED.



   I.        BACKGROUND

        Chruby, an inmate confined at the State Correctional Institution in

Mercer, Pennsylvania (“SCI-Mercer”), filed the above-captioned civil rights

complaint under 42 U.S.C. §1983 on September 12, 2017. (Doc. 1). The basis

of Chruby’s complaint relates to his housing status, which he asserts is in

violation of his constitutional rights. On June 27, 2018, Chruby filed a motion

for preliminary injunction (Doc. 30) and brief in support (Doc. 31) seeking

placement in a cell with single occupancy because of medical necessity. On
August 2, 2018, defendants Kirk Bearjar, Annette Kowalewski, Jennifer

Shrock, Jamey Luther, Stephanie Wood, Karen Feather, and John E. Wetzel

(collectively “DOC defendants”) filed a brief in opposition of Chruby’s motion.

(Doc. 36). Then, on that same day, defendants Dr. John Stramat, Josh Shola,

Dr. Scott Morgan, and Correct Care Solutions, LLC (collectively “Medical

defendants”) also filed a brief in opposition to Chruby’s motion. (Doc. 38). On

August 16, 2018, Chruby filed his reply brief. (Doc. 39). Chruby’s motion is

now ripe for disposition.



   II.      STANDARD OF REVIEW

         The grant of injunctive relief, including preliminary injunctive relief, is an

extraordinary remedy and it should only be granted in limited circumstances.

Am. Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421,

1426-27 (3d Cir. 1994) (quoting Frank’s GMC Truck Cent., Inc. v. Gen. Motors

Corp., 847 F.2d 100, 102 (3d Cir. 1988)) (alterations in original). The court’s

ultimate decision to deny a preliminary injunction is discretionary, though legal

and factual determinations will be reviewed according to their normal

standard. See Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly, 309 F.3d 144,

156 (3d Cir. 2002).




                                          -2-
      To obtain a preliminary injunction, the moving party must demonstrate

the following:

      (1) the likelihood that the plaintiff will prevail on the merits at final
      hearing; (2) the extent to which the plaintiff is being irreparably
      harmed by the conduct complained of; (3) the extent to which the
      defendant will suffer irreparable harm if the preliminary injunction
      is issued; and (4) the public interest.

Id. at 1427 (quoting Merchants & Evans, Inc. v. Roosevelt Bldg. Prods., 963

F.2d 628, 623-33 (3d Cir. 1992)). More specifically, the third prong requires a

balancing of harms between the plaintiff and the defendant and a finding that

the balance favors the plaintiff’s request for relief. See Issa v. Sch. Dist. of

Lancaster, 847 F.3d 121, 131 (3d Cir. 2017).

      “The injunction should issue only if the plaintiff produces evidence

sufficient to convince the district court that all four factors favor preliminary

relief.” Id. Moreover, it is only if the first two prongs are satisfied that the court

must inquire into the final two factors. Tenafly, 309 F.3d at 157. Thus, “a

failure to show a likelihood of success or a failure to demonstrate irreparable

injury must necessarily result in the denial of a preliminary injunction.” In Re

Arthur Treacher’s Franchise Litig., 689 F.2d 1137, 1143 (3d Cir. 1982).

However, if a plaintiff proves the first two requirements, it will almost always

be the case that the public interest favors preliminary relief, Issa, 847 F.3d at

143, leaving the crux of the matter to the balancing of competing interests.

                                        -3-
          “Furthermore, because of the ‘complex and intractable problems of

prison administration,’ a request for injunctive relief in the prison context must

be viewed with caution and judicial restraint.” Macchione v. Coordinator Adm’r

in Washington D.C., 591 Fed.Appx. 48, 50 (3d Cir. 2014) (quoting Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995); see also 18 U.S.C. §3626(a)(2) (“In

any civil action with respect to prison conditions, …. [p]reliminary injunctive

relief must be narrowly drawn, extend no further than necessary to correct the

harm …, and be the least intrusive means necessary to correct that harm. The

court shall give substantial weight to any adverse impact on public safety or

the operation of a criminal justice system caused by the preliminary relief….”).


   III.     DISCUSSION

            A. The Likelihood of Success on the Merits

          The injunction sought by Chruby is not merely to preserve the status

quo, but rather “a mandatory injunction that would have the effect of granting a

substantial portion of the relief sought in [Chruby’s] complaint.” Punnett, 621

F.2d at 583. “Thus, although it can be argued that [Chruby] should be held to

a higher standard, [he] must at least make out a prima facie case. Id.

          Central to Chruby’s case is the purported medical need for a single

occupancy cell.


                                       -4-
       …[I]t is well settled that the decision where to house inmates is at
      the core of prison administrators’ expertise.” McKune v. Lile, 536
      U.S. 24, 39 (2002) (citations omitted). Courts will generally not
      interfere with prison administrative matters and will afford
      significant deference to judgments of prison officials regarding
      prison regulation and administration. See e.g., Jones v. N.
      Carolina Prisoners’ Labor Union, Inc., 433 U.S. 119, 126 (1977)
      (citations omitted) (“Because the realities of running a penal
      institution are complex and difficult, we have also recognized the
      wide-ranging deference to be accorded the decisions of prison
      administrators.”) Moreover, it is well-settled that prisoners do not
      have a due process right to be single-celled. See Rhodes v.
      Chapman, 452 U.S. 337 (1981) (citations omitted).

Thomaston v. Meyer, 519 Fed. Appx. 118, 119 (3d Cir. 2013).

      Double celling inmates is not per se unconstitutional. Mitchell v. Dodrill,

696 F.Supp.2d 454, 468 (M.D.Pa. 2010) (citing Rhodes v. Chapman, 452 U.S.

337, 348 (1981)). “Double celling may, however, amount to cruel and unusual

punishment if combined with other adverse conditions.” Mitchell, 696

F.Supp.2d at 468 (citing Nami v. Fauver, 82 F.3d 63, 67 (3d Cir. 1996)). In

Nami, the Third Circuit provided examples of “[c]onsiderations that are

relevant in determining if double celling violates the Eighth Amendment…” Id.

Here, the allegations involve only one of the many relevant considerations laid

out in Nami—sanitation. Specifically, Chruby alleges that “[w]ithout a single

cell assignment, there is no way for Chruby to eliminate or mitigate his

exposure to bacteria and other deleterious environmental conditions, which

arises from, inter alia, fecal matter, urine, and blood contaminating the


                                      -5-
surfaces of bathroom facilities…” (Doc. 30, at 10). However, on the same

page of his motion, Chruby defeats his own argument by admitting that he can

eliminate or mitigate his exposure to bacteria by disinfecting the toilet before

each use, and either by using a toilet chair or defecating into a plastic bag,

none of which require that he be housed in a single cell. (Doc. 30, at 10).

      “To demonstrate an Eight Amendment violation, [Chruby] must show

‘acts or omissions sufficiently harmful to evidence deliberate indifference to

serious medical needs.’” DeFranco v. Wolfe, 387 Fed.Appx. 147, 158 (3d Cir.

2010) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976) (citations omitted)).

There are two prongs to this inquiry: “(1) deliberate indifference on the part of

prison officials; and (2) the prisoner’s medical needs are serious.” DeFranco,

387 Fed.Appx. at 158 (citing Monmouth County Corr. Inst. Inmates v. Lanzaro,

834 F.2d 326, 346 (3d Cir. 1987) (citations omitted).

      “Chruby’s motion is clearly and plainly predicated on recent facts related

to Chruby’s need to undergo a Staged Procedure Johansen Urethroplasty…”

(Doc. 39, at 4). Chruby alleges that the incision made during the first stage of

his procedure “requires particular environmental conditions to reduce

exposure to bacterial contamination…” (Doc. 31, at 5). The first stage of his

procedure was done in March 2018. (Doc. 31, at 5). As of June 27, 2018, the

date that Chruby filed his motion, he was housed in the infirmary unit at SCI-


                                      -6-
Mercer. (Doc. 31, at 6). Of course, housing an inmate in the infirmary seems

quite contrary to deliberate indifference to a prisoner’s medical needs;

however, Chruby alleges that multiple physicians believe that he needs to be

housed in a single cell. Nevertheless, each physician’s letter attached to

Chruby’s complaint relates to a time before Chruby’s urethroplasty.

Specifically, each letter mentions Chruby’s self-catherizations, which,

ironically, will no longer be required after his urethroplasty is complete. Thus,

none of the physician letters presented by Chruby relate to his need to be

housed in a single cell following stage one of his urethroplasty; and, as such,

these letters are not persuasive regarding this motion. Even if these physician

letters were considered as persuasive, at best, there is a difference of

professional opinion among the doctors referenced by Chruby and Dr. Rieger,

who opined that a single cell will not affect Chruby’s risk of developing

infection, which does not equate to deliberate indifference. DeFranco, 387

Fed.Appx. at 158 (citations omitted). Therefore, this factor weighs in favor of

the defendants.


         B. The Demonstration of Irreparable Harm

      Chruby alleges that “the ongoing violation of his constitutional rights puts

him at imminent risk of pain and suffering, organ failure, or death.” (Doc. 31, at

9). While there is no question that these allegations can, in theory, be

                                      -7-
considered irreparable harm, “[m]ore than a risk of irreparable harm must be

demonstrated. The requisite for injunctive relief has been characterized as a

‘clear showing of immediate irreparable injury,’ or a ‘presently existing actual

threat; [an injunction] may not be used simply to eliminate a possibility of a

remote future injury….’”

      As stated above, all the medical evidence presented by Chruby was

made during a time when he was required to perform self-catherizations

multiple times each day. Once the final stage of his urethroplasty is complete,

he will no longer need to use a catheter. Since June 27, 2018, Chruby has

been between stages of his surgery and being housed in the infirmary at SCI-

Mercer. On July 6, 2018, Dr. Paul Rusilko, Chruby’s surgeon, informed Dr.

Jean Holdren, the medical director at SCI-Mercer, that Chruby is not at any

increased risk of infection, nor will he be following his third surgery. (Doc. 38-

1, at 4). He further opined that isolation is not required and would not be

required following the completion of the procedure. (Doc. 38-1, at 4).

      Thus, considering Chruby’s surgeon does not believe Chruby is at risk of

infection or in need of isolation, there is no evidence of irreparable harm

warranting the grant of an injunction.




                                      -8-
         C. OTHER AFFECTED INTERESTS

      Finally, we note that granting this preliminary injunction, which

would effectively have the federal courts making ad hoc, and individual,

decisions concerning the course of treatment for a single state prisoner,

could harm both the [d]efendants’ and the public’s interest. In this prison

context, the [d]efendants’ interests and the public’s interest in

penological order could be adversely effected [sic] if the [c]ourt began

dictating the treatment protocols and priorities for [Chruby], one inmate

out of thousands treated in the state prison system.

      Moreover, granting a preliminary injunction to [Chruby] could have

one other potentially grave and wholly unintended consequence for third

parties. Any priority given to [Chruby’s] care by judicial fiat would likely

have to come at the expense of deferring or delaying care and treatment

for some other ill inmate. This [c]ourt should refrain from making medical

choices in a vacuum, medical choices which may affect access to health

care for other prisoners who are not parties to this litigation.


Hakeem v. Fisher, No. 10-1627, 2010 WL 4791664, at *8 (M.D.Pa. Oct. 25,
2010).




                                      -9-
     IV.       CONCLUSION

           In light of the foregoing, Chruby’s motion for preliminary injunction shall

be DENIED.

                                                                    s/   Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


DATE: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1631-02.docx




                                                              - 10 -
